UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4112


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICE COLBERT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:12-cr-00268-CCB-1)


Submitted:   May 29, 2015                     Decided:   June 8, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Murtha, MURTHA, PSORAS & LANASA LLC, Lutherville,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Judson T. Mihok, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Maurice Colbert of armed bank robbery, in

violation of 18 U.S.C. §§ 2113(a), (d), (f), 2 (2012), forced

accompaniment, in violation of 18 U.S.C. §§ 2113(e), 2 (2012),

and brandishing a firearm in furtherance of a crime of violence,

in    violation   of   18    U.S.C.   §    924(c),       2    (2012).      On    appeal,

Colbert challenges his § 924(c) conviction, arguing that the

district court erred when it instructed the jury, both initially

and in response to a jury question, that eyewitness testimony

and    photographic        evidence       “is     sufficient”       to     sustain     a

conviction     under   §     924(c)   if        the    jury     finds    the    evidence

“credible and reliable.”         We affirm.

       “We review the district court’s jury instructions in their

entirety and as part of the whole trial, and focus on whether

the district court adequately instructed the jury regarding the

elements of the offense and the defendant’s defenses.”                            United

States v. Wilson, 198 F.3d 467, 469 (4th Cir. 1999) (citation

omitted).      Colbert acknowledges that his failure to object to

any part of the instructions on the § 924(c) charge subjects

this issue to plain error review.                     United States v. Robinson,

627 F.3d 941, 953 (4th Cir. 2010).                     To establish plain error,

Colbert must show:          (1) there was an error, (2) that was plain,

and (3) that affected his substantial rights.                      United States v.

Olano,   507 U.S. 725,    732,   735-36          (1993).     Further,      we   will

                                           2
exercise      our   discretion       and    reverse      a    conviction      based     on   a

plain    error      only    where      the       error       “seriously    affects       the

fairness,       integrity        or        public        reputation        of     judicial

proceedings.”         Id. at 732, 736 (brackets and internal quotation

marks omitted).

     “The purpose of jury instructions is to instruct the jury

clearly regarding the law to be applied in the case.”                                 United

States   v.    Lewis,      53 F.3d 29,       34   (4th    Cir.    1995).      We    have

reviewed      these    instructions         in    the     context     of    the   overall

charge, and conclude that they fairly and accurately set forth

the controlling law.            United States v. Woods, 710 F.3d 195, 207

(4th Cir. 2013); United States v. Redd, 161 F.3d 793, 797 (4th

Cir. 1998) (“Eyewitness testimony is sufficient to prove that a

person used a firearm.”).              Colbert has not demonstrated that the

challenged instruction usurped the jury’s role in weighing the

evidence against the burden of proof.

     Accordingly, we affirm Colbert’s conviction.                             We dispense

with oral argument because the facts and legal contentions are

adequately      presented       in    the    material        before    this     court    and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                             3